The demurrer to the declaration must be overruled. The declaration contains a special count on a policy of life insurance, also a count on account settled or stated, and the common counts. The demurrer is a general demurrer to the entire declaration. Of course it is bad if *Page 22 
either count is sufficient. The defendant does not claim to point out any defect in any but the first count, and we do not discover any defect in the other counts. Gould on Pleading, cap. iv. § 6; 1 Chitty on Pleading, *696.
Demurrer overruled.